Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, with traverse, of claims 1-8 and 14-20 in the reply filed on August 29th, 2022 is acknowledged. The traversal is on the ground(s) that “the search and examination of Groups I and II are unity of invention and cannot impose a serious burden on the examiner”.  This is not found persuasive. The restriction for examination purposes as indicated in the restriction /election requirement, mailed on 07/08/2022, is proper because all these inventions listed in this action are independent or distinct for the reasons given and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Accordingly, the requirement is still deemed proper and is therefore made FINAL. Non-elected invention of Group II, claims 9-13 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of Group I,  claims 1-8 and 14-20 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 24th, 2021 has been considered by the examiner.

Drawings
The drawings filed on 10/28/2020 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
 


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14 recites: “A display device, comprising the display panel of claim 1”.
The intended use of the display panel of claim 3 in a display device fails to further limit the device of claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-2, 6, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kim (2018/0315809, hereinafter as Kim ‘809).
Regarding Claim 1, Kim ‘809 teaches a display panel, comprising: 
a bending area (Fig. 2, (BA); [0037) and a non-bending area (Fig. 2, (DA); [0023]); 
a thin film transistor structure layer having a plurality of thin film transistors (210; [0025]) arranged in an array; 
at least one groove (Fig. 2; (110a-130a); [0043] and abstract) at least provided in the bending area (BA); 
an organic filling layer (160; [0039]) filled in the groove, and a surface of the organic filling layer being higher than a groove opening of the groove (see Fig. 2); and 
a plurality of signal lines (215c; [0049]) electrically connected to the thin film transistors (210), and covering the surface of the organic filling layer to form an uneven wiring structure.  

Regarding Claims 6 and 18, Kim ‘809 teaches the groove is located in the bending area (BA) (see Fig. 2).  

Regarding Claim 14, Kim ‘809 teaches a display device (see abstract and para. [0005]-[0006]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 2-3, 7, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘809 as applied to claim 1 above, and further in view of Yu (CN 108288637, hereinafter as Yu ‘637). 
Regarding Claim 2, Kim ‘809 is shown to teach all the features of the claim with the exception of explicitly the features: “one groove is provided between adjacent two of the thin film transistors; and at least one of the signal lines is bridged between two of the thin film transistors”.  
However, Yu ‘637 teaches one groove (Fig. 2, (51); pp. 3) is provided between adjacent two of the thin film transistors; and at least one of the signal lines (source/drain trace “70”; pp. 4) is bridged between two of the thin film transistors (see Fig. 4). It would obvious appear that the source/drain trace (70) is between adjacent two of the thin film transistors.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kim ‘809 by having one groove is provided between adjacent two of the thin film transistors; and at least one of the signal lines is bridged between two of the thin film transistors in order to improve the bending performance of the OLED display panel (see pp. 1) as suggested by Yu ‘637.




    PNG
    media_image1.png
    455
    519
    media_image1.png
    Greyscale

                                            Fig. 4 (Yu ‘637)

Regarding Claims 3 and 15, Kim ‘809 teaches the thin film transistor structure layer comprises: 
a substrate (Fig. 2, (100); [0023]); 
an active layer disposed on the substrate (Fig. 2, (211); [0026]); 
a first gate insulating layer (120; [0026]) disposed on the active layer; 
a first gate electrode layer (213; [0026]) disposed on the first gate insulating layer; and 
a source electrode (215a) and a drain electrode (215b) disposed on the first gate electrode layer, the source electrode and the drain electrode correspondingly connected to the active layer; wherein each of the thin film transistors has the active layer, the first gate insulating layer, the first gate electrode layer, the source electrode, and the drain electrode.  

Regarding Claims 7 and 19, Yu ‘637 teaches the grooves (see Fig. 4). Since source/drain trace (70) on the grooves, it would obvious appear that the grooves are discontinuously arranged in a row.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the grooves that can be arranged in any order, thus the grooves are discontinuously arranged in a row involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding Claims 8 and 20, Yu ‘637 teaches the groove (see Fig. 4) is provided between adjacent two of the thin film transistors in the same column; or/and the groove is provided between adjacent two of the thin film transistors in the same row.  Since source/drain trace (70) on the grooves, it would obvious appear that the grooves provided between adjacent two of the thin film transistors in the same column; or/and the groove is provided between adjacent two of the thin film transistors in the same row.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the grooves that can be arranged in any order, thus the grooves he grooves provided between adjacent two of the thin film transistors in the same column; or/and the groove is provided between adjacent two of the thin film transistors in the same row involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Claims 4-5, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘809 and Yu ‘637 as applied to claim 3 above, and further in view of Lee (US 2008/0079889, hereinafter as Lee ‘889). 
Regarding Claims 4 and 16, Yu ‘637 teaches a first bridge line (70; pp. 4) connected between the source electrodes or the drain electrodes of adjacent two of the thin film transistors in a same column.
Thus, Kim ‘809 and Yu ‘637 are shown to teach all the features of the claim with the exception of explicitly the features: “a plurality of data lines arranged parallel to each other; a plurality of scan lines arranged parallel to each other; and the scan lines being in perpendicular to the data lines”.
However, Lee ‘889 teaches a plurality of data lines (Fig. 1, (DLm); [0045]) arranged parallel to each other; a plurality of scan lines (Fig. 1, (GLn); [0043]) arranged parallel to each other; and the scan lines being in perpendicular to the data lines.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kim ‘809 and Yu ‘637 by having a plurality of data lines arranged parallel to each other; a plurality of scan lines arranged parallel to each other; and the scan lines being in perpendicular to the data lines in order to receive the data/gate signals from the data/gate driver and transfer the data/gate signals to the pixel areas (see para. [0045] and [0053]) as suggested by Lee ‘889.
Thus, Kim ‘809, Yu ‘637 and Lee’ 889 are shown to teach all the features of the claim with the exception of explicitly the features: “the first bridge line being parallel to the data line; or/and 13a second bridge line connected between adjacent two of the thin film transistors of the gate electrode layer in a same row, and the second bridge line being parallel to the scan line”.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first bridge line that can be arranged in any order, thus the first bridge line being parallel to the data line; or/and 13a second bridge line connected between adjacent two of the thin film transistors of the gate electrode layer in a same row, and the second bridge line being parallel to the scan line involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to arrange the first/second bridge when this allows improve the performance of the display device.

Regarding Claims 5 and 17, Kim ‘809 teaches a planarization layer (140; [0028]) disposed on the source electrode, the drain electrode and the signal lines; a pixel electrode layer (310; [0025]) disposed the planarization layer, and the pixel electrode layer connected to the drain electrode; and a pixel definition layer (150; [0030]) disposed on the pixel electrode layer.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Son et al. (US 2019/0181198 A1)			
Park et al. (US 2019/0148476 A1)
Bu (US 2019/0148474 A1)		
Park et al. (US 2019/0096975 A1)
Lee et al. (US 2016/0260790 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829